Citation Nr: 1039880	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-34 436	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for additional right shoulder disability as 
a result of VA surgical treatment in 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1957 to August 
1962.

This appeal to the Board of Veterans Appeals (Board) arises from 
an April 2004 rating action that denied compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for additional 
right shoulder disability as a result of VA surgical treatment in 
2001.  

In June 2005, the Veteran testified at a hearing before a 
decision review officer at the RO.

By decision of February 2009, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

In September 2010, the undersigned Veterans Law Judge advanced 
this appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.



2.  The competent and persuasive medical evidence establishes 
that the Veteran does not have additional right shoulder 
disability that was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA during surgical treatment 
in 2001, or an event not reasonably foreseeable during that 
period of treatment.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for additional right shoulder disability as 
a result of VA surgical treatment in 2001 are not met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002);  38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.  

A December 2003 pre-rating RO letter informed the Veteran and his 
representative of the VA's responsibilities to notify and assist 
him in his claim, and what was needed to establish entitlement to 
compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  Thereafter, they were afforded opportunities to respond.  
The Board thus finds that the Veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the 2003 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization to obtain them.  The 
letter further specified what evidence the VA had received, what 
evidence the VA was responsible for obtaining, to include Federal 
records, and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 2003 RO 
letter satisfies the statutory and regulatory requirement that 
the VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A May 2007 
RO letter also provided proper notice pertaining to the degree of 
disability and effective date information as per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify a veteran of: (1) the evidence that is needed to 
substantiate a claim; (2) the evidence, if any, to be obtained by 
the VA; and (3) the evidence, if any, to be provided by him.  As 
indicated above, all 3 content of notice requirements have been 
met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  

In the matter now before the Board, documents meeting the VCAA's 
notice requirements were furnished to the Veteran both prior and 
subsequent to the April 2004 rating action on appeal.  However, 
the Court has clarified that the VA can provide additional 
necessary notice subsequent to an initial RO adjudication, and 
then go back and readjudicate the claim, such that the essential 
fairness of the adjudication, as a whole, is unaffected, because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F. 3d 1317, 1323 (Fed. Cir. 2007) (a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

In this case, after the May 2007 notice was provided to the 
Veteran, his claim was readjudicated in October 2009 (as 
reflected in the SSOC).  Hence, the Board finds that any VA 
failure in not fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F. 3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2008).  

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remand, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate his 
claim, to include numerous VA and private medical records, and 
specifically, records of his VA surgical treatment for his right 
shoulder and follow-up treatment in 2001.  The Veteran was 
afforded a comprehensive VA examination in September 2009 that 
specifically addressed pertinent medical questions pertaining to 
additional right shoulder disability in the claim for 
compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 based on VA surgical treatment in 2001.  Significantly, 
the Veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to that 
noted above, that has not been obtained.  In June 2009, the 
Veteran stated that he had no additional information of evidence 
to submit in connection with his claim.

The Board also finds that the record presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  In this regard, the Board has considered the 
April, May, and September 2010 contentions of the Veteran and his 
representative that the September 2009 VA examination was 
inadequate, in that the examiner was not a board-certified 
orthopedist qualified to render opinions in the matter under 
consideration, and because right shoulder X-rays were not 
obtained.  

The Court has held that a medical opinion or examination is 
adequate where it is based upon consideration of an appellant's 
prior medical history and examinations.  The examiner must 
describe the disability in sufficient detail.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  The Court has also held that the VA 
satisfied its duty to assist when it provided a medical 
examination performed by a person who is qualified through 
education, training, or experience to offer medical diagnosis, 
statements, or opinions, and able to provide competent medical 
evidence, whether that is a doctor, nurse practitioner, or 
physician's assistant.  The Board may assume that a VA medical 
examiner is competent.  Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007).  As long as the examiner has demonstrated that he has 
considered the prior medical history and examinations, and 
describes the disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully-informed 
one, the examination is adequate.  Thompson v. Gober, 14 Vet. 
App. 187, 188 (2000).

Appellate review of the September 2009 VA examination report 
discloses that the examiner reviewed the claims folder and the 
veteran's medical history pertaining to his right shoulder 
surgery and aftermath in 2001, his current complaints and 
treatment, and medical records documenting that surgery and 
postoperative treatment, and that the examination report contains 
detailed clinical findings pertaining to the right shoulder on 
examination, and the examiner's well-reasoned opinions regarding 
the VA's degree of care in the right shoulder surgery and 
postoperative treatment that were based on a review of that 
documentary record and current examination.  Thus, the Board 
finds that the September 2009 VA examination report is adequate 
to equitably adjudicate this claim.   
      
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional disability 
was service connected.  A qualifying disability is one which is 
not the result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by the VA, 
and the proximate cause of the disability was          (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a). 

To determine whether a veteran has an additional disability, the 
VA compares his condition immediately before the beginning of the 
hospital care, medical or surgical treatment, or examination upon 
which the claim is based to his condition after such care, 
treatment, or examination.  The VA considers each involved body 
part separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability.  Merely showing that he 
received care, treatment, or examination and that he has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless the VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the VA's part 
in furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused his additional disability (as 
explained in 38 C.F.R. § 3.361(c)); and the VA (i) failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) furnished the hospital 
care, medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, his representative's informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, the VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).  

In this case, the Veteran contends that he currently suffers from 
additional right shoulder disability as a result of VA surgical 
treatment in 2001.  He asserts that such additional disability 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the VA in failing to recognize and treat an obvious 
infection following right shoulder surgery in September 2001.  He 
states that he was discharged from treatment prematurely, and 
that VA failure to recognize and treat the right shoulder 
infection eventually led to the removal of the prosthetic 
shoulder head, further requiring the removal of a large portion 
of the humerus that had not been injured in his initial fall.  He 
contends that the VA failed to exercise reasonable skill and care 
in his right shoulder diagnosis and treatment, and that ensuing 
infection resulted in additional right shoulder disability.  He 
gave testimony to this effect at the September 2005 RO hearing.  
However, considering the evidence of record in light of the 
governing legal authority, the Board concludes that the competent 
and persuasive medical evidence establishes that no benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 are warranted.  

A review of the evidence discloses that in mid-September 2001 the 
Veteran was hospitalized at a VA medical facility with a 2-part 
surgical neck displaced proximal humerus fracture after he 
slipped and fell.  He underwent a hemiprosthesis, tolerated the 
procedure well, and was started on exercises postoperatively.  
The incision was clean, dry, and intact, and he was kept in a 
sling postoperatively.  His postoperative course was unremarkable 
for any events.  At discharge, he was noted to have been afebrile 
for 48 hours and progressing well with rehabilitation.

In late September 2001, the day following hospital discharge, the 
Veteran was seen at another VA medical facility for 
rehabilitation for his right shoulder arthroplasty.  His pain 
control was reported to be good.  On examination the next day, 
the veteran's postoperative course was noted to have been 
uncomplicated, although he had some right arm swelling and pain.  
Dopplers were performed to rule-out Paget Schroeder syndrome or 
subclavian vein thrombosis, and he was started on Coumadin.  
Current examination of the right arm showed 2+ swelling with 
pitting edema over the dorsum of the hand.  The next day, the 
Veteran stated that he had no pain.  Examination a few days later 
showed 4+ edema surrounding the right elbow.  The surgical site 
was red and warm to touch and edematous.  There was pain with any 
movement of the right upper extremity.  On examination a few days 
later, it was noted that the Veteran had drainage through his 
shirt over his right shoulder area.  Redness and drainage were 
noted along the surgery incision area, which was warm to touch.  
The Veteran reported right shoulder pain with minimal movement.  
Subsequent examination the same day showed some erythema and 
increased heat about the wound, which was draining apparent 
purulent fluid from several points.  Body temperature was 
elevated, and the Veteran felt ill, with pain about the shoulder.  
It was felt that the Veteran should be hospitalized as soon as 
possible for further medical follow-up.        

In late September 2001, the Veteran was hospitalized at a VA 
medical facility 2 weeks status post right shoulder arthroplasty 
for an infected right shoulder hemiarthroplasty.  During his 
hospital course, he underwent several incisions and drainages and 
treatment with various medications, and he had spiking fevers and 
continued purulent drainage until significant clinical 
improvement in early November, when he became afebrile.  He was 
discharged to the extended care center (ECC) in mid-November.

In mid-November 2001, the Veteran was admitted to a VA ECC for 
continued intravenous antibiotic treatment of an infected right 
shoulder arthroplasty.  On current examination, the right 
shoulder incision had a bubble or blister-like area in the middle 
that was draining a small amount of yellow drainage.  In late 
November, he was hospitalized for removal of the infected 
prosthesis, which was removed from the shoulder without 
difficulty.  He was discharged from the ECC in early December, 
with plans to receive home intravenous therapy.        

In January 2004, a VA nurse practitioner noted that the Veteran 
had chronic right shoulder problems that were not a surgical 
situation secondary to his history of a fractured right shoulder 
with antibiotic-resistant staphylococcus aureus infection in the 
past.

In a March 2005 statement, the Veteran stated that he understood 
that infection was a risk of surgery, and that he had signed a 
form consenting to the September 2001 VA surgery.

On September 2009 VA examination, the examiner reviewed the 
claims folder and the veteran's medical history pertaining to his 
right shoulder surgery and aftermath in 2001, his current 
complaints and treatment, and medical records documenting that 
surgery and postoperative treatment.  After current examination 
including range of motion studies and neurological evaluation, 
the assessment was right shoulder arthritis secondary to previous 
infection status post right hemiarthroplasty, with no current 
indication of infection.  

With respect to the question of whether the VA exercised the 
degree of care in the September 2001 right shoulder surgery and 
postoperative treatment that was expected of a reasonable health 
care provider, the examiner noted that the Veteran did well with 
the surgery postoperatively, and that there were no findings of 
infection and no drainage when he was transferred from the VA 
hospital to another facility in late September 2001.  At the VA 
medical facility to which he had been transferred, the Veteran 
developed pain, swelling, and drainage, which the examiner noted 
were risk factors in this type of surgery, with increased risk 
for infection especially in someone who was a diabetic and had 
problems with alcohol dependence.  The examiner stated that 
staphylococcus was a slow-growing and indolent type of infection 
that might not be present for some time, and that this did 
present in late September with swelling, redness, and pain.  Upon 
discovery of this, the Veteran was then transferred to another VA 
medical facility in late September, and treated with multiple 
antibiotics in what appeared to be an appropriate manner.  He was 
not in condition at that time for surgical removal of the foreign 
bodies that were present, but they were removed subsequently, 
once he improved.

The VA examiner opined that the veteran's postoperative right 
shoulder infection, additional surgical procedures, and current 
right shoulder status were not reasonably foreseeable, since the 
VA surgeon and surgical staff would have expected improvement 
with the prosthesis in place, and there was no indication of 
infection when the Veteran was discharged from the VA hospital in 
late September 2001.  The examiner also opined that the 
subsequent findings of redness, heat, and swelling were 
appropriately treated with incisions and drainages, cultures, and 
antibiotics; that there had been no delay in treatment; that no 
one had ignored the veteran's symptoms; and that there were no 
indications that the VA's action and treatment involving the 
veteran's right shoulder showed any carelessness, negligence, 
lack of proper skill, error in judgment, or other fault.  The 
examiner noted that the Veteran had consented to the surgery and 
signed a release, and that the risks of infection had been 
discussed with him.  The examiner commented that postoperative 
pain and swelling were common findings after surgery, and that 
one would start to worry about the possibility of infection with 
increasing pain and swelling not going down.  He noted that the 
Veteran was referred to the orthopedic department at the VA 
medical facility, and then immediately transferred to a VA 
hospital for further treatment relating to the infection and 
removal of the foreign hemiarthroplasty material that was 
aggravating the infection.  The examiner opined that there was no 
way that the VA surgeon or his staff could have reasonably 
foreseen that complications that the Veteran had.            

The Board finds that the 2009 VA examiner's above opinion that 
the veteran's additional right shoulder disability was not 
proximately caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA during surgical treatment in 2001, or an event not 
reasonably foreseeable during that treatment period, is supported 
by his clearly-explained reasons and bases that were based on a 
comprehensive review of the veteran's claims folder, the 
documented medical evidence, and current examination of the 
Veteran.  Thus, the Board considers the 2009 VA examiner's report 
to be of great probative value and dispositive of the veteran's 
contentions in this matter on appeal, inasmuch as it is the sole 
competent evidence to address the matter.  Significantly, the 
Veteran has not presented or alluded to the existence of any 
medical evidence or opinion that supports his contentions.  

With respect to the veteran's contentions alleging carelessness, 
negligence, etc. during VA surgical treatment in 2001, or an 
event not reasonably foreseeable during that period of treatment, 
as a layman without the appropriate medical training and 
expertise, he is not competent to render a probative opinion on 
such medical matters.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski,  2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997)  
(a layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the veteran's own 
assertions in this regard have no probative value.  The Board 
also points out that it cannot exercise its own independent 
judgment on medical matters.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 173 (1991).

As the competent medical evidence in this case establishes that 
the Veteran does not have additional right shoulder disability 
that was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the VA during surgical treatment in 2001, or an event 
not reasonably foreseeable during that treatment period, the 
Board finds that the criteria for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 are not met; hence, the 
claim on appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for additional right shoulder disability as a result of VA 
surgical treatment in 2001 are denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


